image_01a.jpg [image_01a.jpg]Exhibit 10.58


August XX, 2020


[DATE], 2020
[NAME]
[TITLE]
Laureate Education, Inc.
650 S. Exeter Street
Baltimore, MD


Dear [NAME]:
Reference is hereby made to the letter agreement, dated May 6, 2020 (the “Letter
Agreement”), between you and Laureate Education, Inc. (the “Company”) regarding
your [•]% temporary voluntary salary reduction.
The last sentence of the first paragraph of the Letter Agreement is hereby
amended in its entirety to read as follows:
Your annual salary rate will automatically revert to your Current Salary on
November 13, 2020, without the need for you or the Company to take any further
action to reflect this change.
Except as expressly provided herein, the terms and provisions of the Letter
Agreement shall remain in full force and effect.
As confirmation of acceptance of this amendment to the Letter Agreement
extending the Temporary Reduction in Salary, please sign in the space provided
below and return an executed copy to me.


Sincerely,
Laureate Education, Inc.




By:                         
    Timothy Grace
    Chief Human Resources Officer
                            


ACCEPTED AND AGREED:






Signature:                                 Date:             , 2020
[NAME]





